DETAILED ACTION
This communication is responsive to the application, filed February 23, 2022.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on October 1, 2020 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-10, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chodavarapu et al. (US 2013/0304530 A1) in view of Neill et al. (US 11,025,521 B1).

As per claim 1:  A computer-implemented method for detecting and remediating a multi-resource outage with respect to a plurality of resources implemented on a system of networked computing devices, the method comprising: 
receiving incident reports from a plurality of monitors executing within the system, each incident report relating to an event occurring within the system; 
generating a feature vector based on the plurality of incident reports; 
providing the feature vector as input to a machine learning model that detects the multi-resource outage with respect to the plurality of resources based on the feature vector and that identifies a subset of the incident reports upon which the detection is based; and 
Chodavarapu discloses [0031] configuration of the monitoring system may include configuring the application events correlation layer with respective schema mappings for each of the monitored enterprise applications, to map the application events reported by the respective enterprise application.  Chodavarapu further discloses [0038] events may be reported to a manager of managers.  The monitoring layer is configured to generate process malfunction alerts in the example form of process incident tickets indicating process failure.
identifying a plurality of nodes in a dependency graph based on the subset of the incident reports, each node of the dependency graph representing a different incident type; 
Chodavarapu discloses [0045] the monitoring system may automatically correlate the various failures to particular process failures, to identify potential relationships between the IT events and/or IT failures.  Such failure correlations can be displayed in a correlation report and/or graphs on which the process monitor dashboard is provided.  
responsive to the detection of the multi-resource outage by the machine learning model: 
identifying a parent node that is common to each of the identified nodes in the dependency graph; and identifying the incident type associated with the identified parent node as being a common root cause of the multi-resource outage.
Chodavarapu discloses [0045] identifying incidents and outages in a report, but fails to explicitly disclose machine learning model and a dependency graph identifying parent node.  Neill discloses a similar method, which further teaches [col. 11, lines 34-58] the dynamic geospatial queries may be combined with machine learning and data-mining techniques to form data mining and analytics applications that monitor, collect, extract, data-mine and analyze failure analysis of failed devices located in a particular geographic region or located under a hub (parent node) [Fig. 1; 106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chodavarapu with that of Neill.  One would have been motivated to identify nodes in the dependency graph because it allows to identify outages in a particular geographic region [Neill; col. 11, lines 34-58].

As per claim 2:  The computer-implemented method of claim 1, wherein the machine learning model is generated by: 
providing first features associated with first incident reports associated with past multi-resource outages with respect to the plurality of resources as first training data to a machine learning algorithm; and 
providing second features associated with second incident reports that are not associated with past multi-resource outages with respect to the plurality of resources as second training data to the machine learning algorithm, 408896-US-NP- 37 - wherein the machine learning algorithm generates the machine learning model based on the first training data and the second training data.
Neill discloses [Fig. 1; cols. 2-5] a rule engine which receives a plurality of training data from a plurality of devices to generate machine learning model.  The selection criteria can be applications executing on client devices (not associated with past outages) or they can be diagnostic information (past diagnosing data).

As per claim 6:  The computer-implemented method of claim 1, wherein the feature vector comprises one or more features comprising at least one of a severity level for events occurring in the system; a timestamp indicative of a time at which each of the events occurred in the system; or a number of resources of the plurality of resources affected by the events.  
Chodavarapu discloses [0023] a process state may comprise most recent activity that has occurred, the time at which that event happened, timestamps and the like.

As per claim 7:  The computer-implemented method of claim 1, further comprising: performing an action to remediate the common root cause of the multi-resource outage, wherein the action comprises at least one of: causing a computing device of the networked computing devices associated with each resource of the plurality of resources impacted by the multi- resource outage to be restarted; or providing a notification specifying at least one of the common root cause of the multi-resource outage or a mitigating action to be performed to mitigate the multi-resource outage.  
Chodavarapu discloses [0045] the monitoring system can generate reports of correlated IT outages.  It may also generate recommendations for IT improvements needed for mitigating IT outages.

As per claim 8:  The computer-implemented method of claim 1, wherein the system of networked computing devices comprises a first group of networked computing devices located in a first geographical region, and wherein the plurality of monitors from which the incident reports are received are located in the first geographical region.
Chodavarapu discloses [0059] the system can either be geographically dispersed or that may form part of a single unit with a single computer and a single database.

As per claims 9, 10, 14, and 15:  Although claims 9, 10, 14, and 15 are directed towards a system claim, they are rejected under the same rationale as the method claims 1, 2, 6, and 7 above.

As per claims 16, 17, 19, and 20:  Although claims 16, 17, 19, and 20 are directed towards a medium claim, they are rejected under the same rationale as the method claims 1 and 2 above.

Allowable Subject Matter
Claims 3-5, 11-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that “…Nowhere does Neill disclose that the machine learning techniques are utilized to detect a multi-resource outage…” the examiner respectfully disagrees.  Neill explicitly discloses [col. 11, lines 34-58] the dynamic geospatial queries may be combined with machine learning and data-mining techniques to form data mining and analytics applications that monitor, collect, extract, data-mine and analyze failure analysis of failed devices (emphasis added) located in a particular geographic region or located under a hub.  It is clear that multiple failed devices is a multi-resource outage based on the analysis of the machine learning.
In response to applicant’s argument that “…nowhere does Neill disclose that the nodes of Fig. 1 are identified based on incident type associated with the identified parent node as the common root cause of the multi-resource outage…” the examiner respectfully disagrees.  Neill explicitly discloses [col. 11, lines 34-58] the dynamic geospatial queries may be combined with machine learning and data-mining techniques to form data mining and analytics applications that monitor, collect, extract, data-mine and analyze failure analysis of failed devices located in a particular geographic region or located under a hub.  It is clear that the identified hub (parent node hub is common to each of the identified child nodes suffering from the same common root cause of the outage).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant' s art and those arts considered reasonably pertinent to applicant' s disclosure. See MPEP 707.05(c).
·         US 10,223,748 B2 – Hunter discloses data analysis system that may automatically generate data structures, automatically analyze those data structures, automatically tag and group those data structures, and provide results of the automated analysis and grouping in an optimized way.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067. The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114